DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 07/22/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1-15 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-15 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment/Comment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
For the recordation purposes, it is noted herein that the examiner made multiple telephone calls to contact Mr. Elwood L. Haynes on July 26, 2022, July 27, 2022, August 1, 2022, August 10, 2022 and August 24, 2022 and left telephone messages in order to discuss the examiner’s amendment below, but Mr. Haynes did not return call. The amendments below are made in view of the specification of the instant application to put the claimed invention in condition for allowance. 

The application has been amended as follows:
Claim 1
Lines 1-3, “A process for separating carbon dioxide from a waste gas of a fluid bed catalytic cracking installation containing carbon dioxide, nitrogen and 

Claim 8
Line 2, “rich in nitrogen and depleted in carbon dioxide is heated by a fluid originating from the fluid bed”

Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11 and 13-14.  The concept of a process for separating carbon dioxide from a waste gas of a fluid bed catalytic cracking installation containing carbon dioxide, nitrogen and carbon monoxide, wherein: 
i) at least a portion of the carbon monoxide of the waste gas is converted into carbon dioxide to form a flow enriched in carbon dioxide, and
ii) the waste gas, or the flow enriched in carbon dioxide from step i), is separated by adsorption to form a gas enriched in carbon dioxide and depleted in nitrogen and a gas rich in nitrogen and depleted in carbon dioxide,
the process comprising:
separating at least a portion of the gas enriched in carbon dioxide and depleted in nitrogen is separated in a separation device by way of separation at a temperature of less than 0°C by partial condensation and/or by distillation to form a fluid rich in carbon dioxide and a fluid depleted in carbon dioxide, 
wherein a portion of the fluid rich in carbon dioxide is sent to step ii) as a rinsing gas, is considered novel. 
The closest prior art to Richard et al. (FR 2 890 575 A1) discloses a process and an installation for a production of a gas enriched in carbon dioxide and a gas reduced in carbon dioxide comprises pressure swing adsorption unit and a cryogenic unit (Abstract), wherein the process comprises (page 3, last paragraph through page 4, 1st paragraph; refer to Fig. 2 of the original French document): (i) preparing a flow enriched in carbon dioxide (1, Fig. 2) containing between 10 and 60% of CO2, mixed with at least one other gas which can be nitrogen, carbon monoxide, hydrogen, oxygen, methane, argon, water vapor (page 3, 2nd paragraph from the bottom); (ii) introducing the flow enriched in carbon dioxide (1, Fig. 2) into a PSA unit (3, Fig. 2) (i.e., an adsorption unit), thereby separate the flow enriched in carbon dioxide (1, Fig. 2) by adsorption to form a gas enriched in carbon dioxide and depleted in nitrogen (7, Fig. 2) and a gas rich in nitrogen and depleted in carbon dioxide (5, Fig. 2); (iii) separating at least a portion of the gas enriched in carbon dioxide and depleted in nitrogen (7, Fig. 2) in a cryogenic unit (i.e., a separation device) (21, Fig. 2) by way of separation at a temperature below -10 °C by partial condensation (page 2, 1st paragraph from the bottom) to form a fluid rich in carbon dioxide (25, Fig. 2) and a fluid depleted in carbon dioxide (24, Fig. 2). But Richard does not disclose the steps of: (i) converting at least a portion of the carbon monoxide of the waste gas is converted into carbon dioxide to form a flow enriched in carbon dioxide, and (ii) a portion of the fluid rich in carbon dioxide resulted from a condensation and/or a distillation unit is sent to adsorption unit as a rinsing gas in the overall context of a process for a production of a gas enriched in carbon dioxide and a gas reduced in carbon dioxide.
Other pertinent prior art to Schwarz et al. (EP 1 005 895 A1) disclose a process and an apparatus for removing carbon monoxide and optionally hydrogen for a gas stream by oxidation and adsorption, wherein the gas stream is contacted with a physical mixture of a solid oxidation catalyst, such as palladium on an alumina support, and a carbon dioxide adsorbent such as 13X zeolite (Abstract). Schwarz discloses a process for the removal of carbon monoxide from a gas stream comprising oxidising the carbon monoxide to carbon dioxide and adsorbing the carbon dioxide produced, wherein the oxidation and adsorption is conducted by contacting the gas stream with a physical mixture of a solid oxidation catalyst material and a solid adsorbent for the carbon dioxide (paragraph [0021]).
However, the cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for separating carbon dioxide from a waste gas of a fluid bed catalytic cracking installation containing carbon dioxide, nitrogen and carbon monoxide including the features of a portion of the fluid rich in carbon dioxide resulted from a condensation and/or a distillation unit is sent to adsorption unit as a rinsing gas, along with other limitations recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772